Citation Nr: 1617803	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-15 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Home Loan Eligibility Center 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a certificate of eligibility for home loan benefits.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from April 1982 to June 1982.  He also had service in the Army National Guard from February 1981 to April 1982 and from June 1982 to May 1985.  He served in the United States Army Reserves from June 1985 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Home Loan Eligibility Center in Winston-Salem, North Carolina.

In November 2013, the Board remanded the claim to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional service documentation.  The claim has since been returned to the Board for review. 


FINDINGS OF FACTS

1.  The Appellant served in the Army National Guard from February 1981 to May 1985 and was discharged "under honorable conditions" and served in the United States Army Reserve from June 1985 to February 1987, and received an honorable discharge, but was not discharged because of a service-connected disability.

2.  The Appellant is not shown to be a "veteran" under the laws pertaining to the award of VA home loan guaranty benefits.


CONCLUSION OF LAW

The legal criteria for VA home loan guaranty benefits are not met.  38 U.S.C.A. §§ 3701, 3702 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A certificate of eligibility for loan guaranty benefits is granted only to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702.  

For purposes of home loan benefits the term "veteran" is defined as a person who served on active duty at any time during World War II, the Korean conflict or Vietnam era; was discharged from active duty for a service connected disability; served for more than 180 days on active duty; or had 90 days or more of active duty during the Persian Gulf War.  The Veteran's period of active duty did not meet any of these criteria.  38 U.S.C.A. § 3702(a)(2).

The term 'veteran' also includes an individual who is not otherwise eligible for housing benefits and who has completed a total service of at least six years in the Selected Reserve, and, following the completion of such service, was discharged from service with an honorable discharge, was placed on the retired list, was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service, or continues serving in the Selected Reserve, or who was discharged or released from the Selected Reserve before completing six years of service because of a service-connected disability.  38 U.S.C.A. § 3701(b)(5)(A).

The term "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard of the United States and the Air National Guard of the United States) of the Armed Forces.  38 U.S.C.A. § 3701(b)(5)(B).

As noted above, the Veteran served in the Army National Guard from February 1981 to May 1985.  He was discharged "under honorable conditions" and a NGB Form 56a, a Certificate of General Discharge was issued.  He subsequently served in the Army Reserve from June 1985 to February 1987, and received an honorable discharge.

The Veteran maintains that the two periods of service add up to over six years of served days making him eligible for the benefits of a home loan guaranty.  As to the period of service in the National Guard, the Board notes that the Veteran received a discharge "under honorable conditions" and not an "honorable" discharge.  Thus, his discharge does not meet the requisite character of service under 38 U.S.C.A. § 3701(b)(5)(A) and this period of service may not be used for becoming eligible for home loan guaranty benefits.

As to the Veteran's second period of service in the Army Reserve, the discharge orders reflect that he received an honorable discharge with no indication that he was discharged for a service-connected disability.  Thus, he does not have the required six years of service in the Army Reserve for his second period of service.

The Veteran appears, in part, to be disputing the reasons character of his discharge from the Army National Guard.  This issue, however, should be taken up with the Army Discharge Review Board.  VA lacks the authority to alter the character of discharge given by the service department.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991) (service department findings are binding on VA for purposes of establishing service).

The Veteran's service does not qualify him for "veteran" status and he does not meet the requirements for eligibility for VA home loan benefits under 38 U.S.C.A. § 3701(b)(5)(A).  Thus, the Veteran is not eligible to receive a Certificate of Eligibility for Loan Guaranty Benefits.

The law, not the evidence, is dispositive of the outcome of this case.  As a matter of law, the Veteran is not eligible for VA home loan guaranty benefits.  Thus, the claim of entitlement to VA home loan guaranty benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to the Veteran's claim.  Nonetheless, the Board notes that the Statement of the Case and the Supplemental Statement of the Case included the laws and regulations pertaining to service requirements for eligibility for home loan benefits.  The Veteran submitted various statements subsequent to receiving the SOC, and has not identified any additional pertinent evidence which should have been obtained.

No further notification or development of evidence could substantiate the claim.  Therefore, no useful purpose would be served in remanding this matter for yet more development.







						(CONTINUED ON NEXT PAGE)
ORDER

Eligibility for VA home loan benefits is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


